Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chuan Gao on 8/12/21.

The application has been amended as follows: 

IN THE CLAIMS
1.	Please AMEND Claim 1, AS FOLLOWS:

1.	(Currently Amended)	A method for reducing risk of cancer in a subject, comprising the steps of:
	(a)	treating DNA from a biological sample taken from the subject with a bisulfite, wherein the sample is a nasopharyngeal, esophageal, lung, gastric, colon, rectum, liver, breast, cervical, renal, or blood sample;
	(b)	amplifying a genomic sequence of step (a) to determine the number of methylated CpGs in the genomic sequence, which is SEQ ID NO: 1 or SEQ ID NO: 2, or a fragment thereof comprising at least 5 CpGs;
	(c) 	comparing the number of methylated CpGs determined in step (b) with the number of methylated CpGs in the same genomic sequence from a non-cancer biological sample of the same type and processed through steps (a) and (b); [[and]] 
	(d)	determining the subject, whose sample contains more methylated CpGs in the genomic sequence determined in step (b) compared to the number of methylated CpGs in the genomic sequence from the non-cancer sample and processed through steps (a) to (b), as having an increased risk for cancer compared with a healthy subject not diagnosed with cancer; and
	(d)	administering to the subject having increased risk for cancer, a preventative treatment, chosen from the group consisting of modified lifestyle, regular screening, and regular examination.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After review of the claims, and further discussion with the Examiner’s SPE, the amendment herein was offered to overcome rejections which were again believed proper.  Applicant’s representative agreed to the same amendments above, in the final discussion on 8/12/21.  The claims are free of the art, because the given that decreased methylation is associated with cancer in the art, the claims are free of the art.  Thus, Claims 1, 2, 4, 6-8, 10, 12, and 13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633